This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-1136

                           U. S. Bank National Association,
                                     Respondent,

                                          vs.

                                Blanca J. Sacta, et al.,
                                    Appellants,

                                   John Doe, et al.,
                                     Defendants.

                                 Filed June 15, 2015
                                      Affirmed
                                  Peterson, Judge

                            Hennepin County District Court
                             File No. 27-CV-HC-14-1726

Jared D. Kemper, Dykema Gossett PLLC, Minneapolis, Minnesota (for respondent)

William B. Butler, Butler Liberty Law, LLC, Minneapolis, Minnesota (for appellants)

      Considered and decided by Peterson, Presiding Judge; Worke, Judge; and Harten,

Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

PETERSON, Judge

        Appellants challenge the district court’s grant of summary judgment to respondent

in this eviction action following a mortgage foreclosure. We affirm.

                                         FACTS

        Appellants Blanca and Luis Sacta granted a mortgage on their home to Mortgage

Electronic Registration Systems, Inc. (MERS), as nominee for BNC Mortgage, Inc. The

mortgage became part of a securitized mortgage trust, for which LaSalle Bank, N.A.,

acted as trustee. Bank of America, N.A., became trustee when it merged with LaSalle;

respondent U.S. Bank, National Association (the bank), became the successor trustee to

Bank of America. The mortgage was assigned to the bank by MERS on February 24,

2012.

        Because appellants defaulted on the mortgage, the bank began foreclosure

proceedings, which resulted in a sheriff’s sale on June 6, 2013, at which the bank

purchased the property. Appellants did not exercise their right to redeem the property

following the sheriff’s sale, but they continued to occupy the property. The bank filed an

eviction complaint after the redemption period expired.

        Both parties moved for summary judgment, and the district court granted summary

judgment to the bank. This appeal followed. In lieu of a bond under Minn. Stat.

§ 504B.371, subd. 3 (2014), appellants were ordered to pay a monthly deposit of $500

into court, but the monthly deposit was returned following an amendment to Minn. R.




                                            2
Civ. App. P. 107.01 that eliminated the need for a cost bond unless the district court

orders one after a motion and for good cause shown.

                                     DECISION

         “We review de novo the district court’s grant of summary judgment to determine

whether genuine issues of material fact exist and whether the district court erred in

applying the law.” Ruiz v. 1st Fid. Loan Servicing, LLC, 829 N.W.2d 53, 56 (Minn.

2013).

                                             I.

         Appellants argue that because of various problems with the assignment of their

mortgage to the bank, the foreclosure was invalid and, as a result, the bank lacked

standing and legal capacity to bring this eviction action. The district court concluded that

appellants’ “claims regarding the validity of the underlying foreclosure are not defenses

to an eviction action, but claims they must bring in a non-eviction proceeding.” We

agree.

         An eviction action is a summary proceeding intended to adjudicate the limited

question of who has a present possessory right to a property. Deutsche Bank Nat’l Trust

Co. v. Hanson, 841 N.W.2d 161, 164 (Minn. App. 2014); see also Minn. Stat.

§ 504B.001, subd. 4 (2014) (defining “eviction” as “a summary court proceeding to

remove a tenant or occupant from or otherwise recover possession of real property by the

process of law set out in this chapter”). “Parties generally may not litigate related claims

in an eviction proceeding,” but defendants may “raise defenses and counterclaims that fit

within the limited scope of an eviction proceeding.”        Hanson, 841 N.W.2d at 164.


                                             3
Challenges to the validity of the mortgage or foreclosure process may be raised in a

separate proceeding, in which the party raising the challenges may seek a stay of the

eviction action. AMRESCO Residential Mortg. Corp. v. Stange, 631 N.W.2d 444, 445-46

(Minn. App. 2001); see also Real Estate Equity Strategies, LLC v. Jones, 720 N.W.2d

352, 359-60 (Minn. App. 2006) (identifying remedies a tenant may pursue outside of an

eviction action).

       Furthermore, this court recently held that when the former owners of property that

is sold at a sheriff’s sale remain in possession of the property after the redemption period

expires, the holder of the sheriff’s certificate of sale suffers an injury in fact and has

standing and the legal capacity to bring an eviction action. See Fed. Home Mortg. Corp.

v. Mitchell, 862 N.W.2d 67, 71 (Minn. App. 2015), pet. for review filed (Minn. Apr. 30,

2015). Appellants’ challenges to the bank’s standing and legal capacity are meritless.

         Appellants argue that Minn. Stat. § 504B.121 (2014) specifically permits them

to challenge the bank’s title in this eviction action because they obtained their interest in

the property before the bank obtained its interest. That statute states:

                     A tenant in possession of real property under a lawful
              lease may not deny the landlord’s title in an action brought by
              the landlord to recover possession of the property. This
              prohibition does not apply to a tenant who, prior to entering
              into the lease, possessed the property under a claim of title
              that was adverse or hostile to that of the landlord.

Minn. Stat. § 504B.121. Because appellants have not entered into a lease and are not in

possession of the property under a lease, this statute does not apply to this eviction action.

See Mitchell, 862 N.W.2d at 72-73 (explaining that former owners who remain in



                                              4
possession of property following foreclosure and sheriff’s sale are not “tenants” within

meaning of Minn. Stat. § 504B.121).

                                             II.

       Appellants argue that the district court erred by granting summary judgment to the

bank because the court failed to take judicial notice of facts set forth in appellants’

motion for judicial notice and other pleadings. Minn. R. Evid. 201(d) directs a court to

“take judicial notice if requested by a party and supplied with the necessary information.”

“A judicially noticed fact must be one not subject to reasonable dispute in that it is either

(1) generally known within the territorial jurisdiction of the [district] court or (2) capable

of accurate and ready determination by resort to sources whose accuracy cannot

reasonably be questioned.” Minn. R. Evid. 201(b).

       Judicially noticed facts must be relevant. See Dahlbeck v. DICO Co., 355 N.W.2d

157, 164 (Minn. App. 1984) (stating that “Federal Register shall be judicially noticed

unless it is not relevant”), review denied (Minn. Feb. 6, 1985). The facts that appellants

requested the district court to judicially notice related to appellants’ claims regarding the

validity of the underlying mortgage foreclosure. Because these claims were not properly

raised in the eviction proceeding, the facts are not relevant, and the district court properly

denied appellants’ motion requesting that the court take judicial notice.

                                             III.

       Citing Bjorklund v. Bjorklund Trucking, Inc., 753 N.W.2d 312, 319-20 (Minn.

App. 2008), review denied (Minn. Sept. 23, 2008), appellants argue that the district court

abused its discretion by denying them an unconditional stay of the eviction proceeding.


                                              5
In Bjorklund, this court held that when “counterclaims and defenses are necessary to a

fair determination of the eviction action, it is an abuse of discretion not to grant a stay of

the eviction proceedings when an alternate civil action that involves those counterclaims

and defenses is pending.” 753 N.W.2d at 318-19. Because Bjorklund does not address

whether conditions must, must not, or may be imposed on any stay granted, appellants’

argument that, under Bjorklund, they are entitled to an unconditional stay, is incorrect.

Moreover, because no alternate civil action was pending, the district court did not abuse

its discretion by denying appellants an unconditional stay of the eviction proceeding.

       Affirmed.




                                              6